Order entered December 5, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-01064-CV

             SM ARCHITECTS, PLLC AND ROGER STEPHENS, Appellants

                                                V.

                 AMX VETERAN SPECIALTY SERVICES, LLC, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-11230

                                            ORDER
                Before Chief Justice Wright, Justice Francis, and Justice Stoddart

       Before the Court are appellants’ September 13, 2017 motion to stay, September 14, 2017

motion for extension of time to file a notice of appeal, and the parties’ letter briefs addressing

this Court’s jurisdiction over the appeal. In its October 31, 2017 order, the trial court granted a

stay of the arbitration proceeding. Accordingly, we DENY appellants’ motion to stay as moot.

On November 17, 2017, appellants filed a timely amended notice of appeal clarifying that they

are appealing the trial court’s order signed on October 31, 2017. Accordingly, we DENY as

moot appellants’ motion for an extension of time to file a notice of appeal.
       The issue of the Court’s jurisdiction is deferred to the submissions panel. We instruct the

parties to address in their briefs on the merits both the trial court’s jurisdiction to enter the

October 31, 2017 order and this Court’s jurisdiction over the appeal.

       Appellants’ brief on the merits is due December 27, 2017.



                                                    /s/     CRAIG STODDART
                                                            JUSTICE